DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.

Response to Amendment
	This Action is responsive to the Reply filed on 5 July 2022 (“Reply”).  As directed in the Reply:
	Claims 1 and 14 have been amended;
	no claim has been cancelled; and 
	no claim has been added.  
Thus, Claims 1-20 are presently pending in this application, with Claims 15-20 having been previously withdrawn from consideration.
	Applicant’s amendments to the specification are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.

	Drawings
	Applicant argues, beginning at the second full paragraph of pg. 8 of the Reply, that the drawings are clear without hatching for the solid structures, and with hatching for a lumen, and asserts that 37 C.F.R. §§ 1.83(a), 1.84(h)(3) are fully satisfied by the current drawings, including that “there is nothing in [Rule 84] that precludes a ‘void’ as the Office Action alleges the lumen 22 from being illustrated with hash marks.”
	37 C.F.R. § 1.84(h)(3) states, in pertinent part:

(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. . . . Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. . . . The parts in cross section must show proper material(s) by hatching . . . . The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. . . .Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section

(emphasis added). Thus, an “object,” when viewed in section, must be hatched.   There is no reading of the term “object” in the rule which covers the absence of a thing, e.g., a lumen. The ‘different conventional meanings’ referenced at the end of Rule 84(h)(3) are specified in M.P.E.P. § 608.02 and notably do not show a cross-sectional hatching scheme for the space between objects or portions of objects, that is, a void, perhaps because to do so would be nonsensical: the space around an object would, taking Applicant’s view, need hatching as well.  Also, in a close review of M.P.E.P. § 608.02, in the illustrations of acceptable hatching and textures, the word “gases or the like” appears above a blank space, further indicating that gases, such as those occupying the lumen of Applicant’s device, are shown in cross-section with no hatching.  The rule makes clear that, for adjacent materials, the hatching must be distinct to show that different objects are shown, and not using the scheme Applicant has adopted in, e.g., Figs. 10A and 10B, which does not hatch the needle 18.
	For at least the foregoing reasons, the drawings remain objectionable.

	Prior Art Rejections
	Applicant argues (Reply, paragraph bridging pages 11 and 12), that Rajendran does not disclose subject matter which would be read on by the newly added feature of Claims 1 and 14, “wherein the reinforced section extends between a wall thickness defined from the exterior edge to the interior edge of the body.”  This is not found persuasive because, as noted below, Rajendran discloses a section of its catheter which is literally read on by this clause.  More specifically, Applicant asserts that, “. . . the electrical lead 314 does not extend a thickness of the body of the catheter from an exterior edge to an interior edge, as requirement independent claims 1 and 14 as amended.”  The claims require that the “reinforced section” extend between the interior and exterior “edges” [read: surfaces], not the element which does the reinforcing as it appears Applicant attempts to argue.  A “section” as defined in the claims is a longitudinal portion of the catheter body, which includes its own (portions of the) interior and exterior surfaces and extends radially between those surfaces, which is all the claims require.  Thus, the electrical lead 314 extends proximally through the section which it reinforces (and is thus a reinforced section) from that section’s distal end (shown in Fig. 5 as an arc at the proximal end of the projection 502); the reinforced section thus extends an axial distance from the catheter’s distal end.  Similarly, the metal (titanium, stainless steel; see [0234]) flakes in the echogenic section 323 reinforce that section, making it also a reinforced section because the catheter itself is formed of less compliant materials (see the materials listed for the “sheath” in [0146] of Rajendran); the section 323 is reinforced with the metal flakes as compared to a section not including those same flakes.  The claims do not require a particular amount of reinforcement.  The echogenic/reinforced section 323 extends from the distal end of the catheter for the same reasons as discussed above with respect to the electrical lead 314.
	The remaining, dependent claims’ alleged patentabilities were, in the Reply, argued on the basis of Claims 1 and 14, and thus those arguments are equally unpersuasive; the blanket assertion of their patentabilities separate from those of Claims 1 and 14 do not meet the requirements of 37 C.F.R. § 1.111(b) and are thus not separate arguments.

Drawings
The drawings are again objected to because of the following informalities.
Figs. 1-9 are now described as “longitudinal cross-sectional view[s]” but do not lack the hatching requisite for cross-sectional views as discussed above.
In Figs. 2, 4, 7c, 7d, 8b, 11a, and 11b, the lumen 22 is illustrated with hatching, which is incorrect because it is not a solid structure; it is a space or void.
In Fig. 11a, body 20 should be hatched because it is a solid structure.

Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

Claims 1-3, 5-7, 11, 12 and 14 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2014/0025039, by Rajendran et al. (“Rajendran”)
	Rajendran describes a catheter substantially as claimed by Applicant, as follows.
	Claim 1: An over the needle catheter assembly (300; see Figs. 3A-C, 4, and 5) comprising, 
	a catheter (302, Fig. 4) having a proximal end (adjacent to hub 206, Fig. 2A) and a distal end (unlabeled, see Fig. 5), a body (302, Fig. 4) comprising an exterior edge (exterior surface of 302) and an interior edge (interior surface that defines lumen 326) that extends from the proximal end to the distal end in an axial direction (see Fig. 3B, showing the body 302 of the catheter extending between its ends), wherein the interior edge of the body defines a lumen (326) extending from the proximal end to the distal end (Fig. 3B shows the lumen 326 extending between the catheter’s ends), the body having at least one aperture (312, Fig. 5) and a projection (502, Fig. 5) that extends axially from the distal end of the body (shown in Fig. 5 as an arc at the proximal end of the projection 502) when the projection is in an open position (projection 502 extends distally from the distal end of the catheter as illustrated in Fig. 5), the projection being sized and connected to the body such that the projection closes an opening in the distal end of the catheter (distal opening shown in Fig. 3C at the end of the lead line for ref. no. 326) when the projection is transitioned into a closed position (Fig. 5 shows projection 502 in both an open configuration, in the top portion of the figure, and a closed configuration, in the bottom portion of the figure); 
	wherein the body of the catheter comprises a reinforced section (Fig. 4, electrical lead 314 extends proximally from the distal end at which projections 502 extend and reinforces the section 323; additionally, echogenic section 323 contains, “metallic flakes, reflective flakes derived from titanium, stainless steel, copper or other similarly inert metals or alloys”, [0234], which reinforce the echogenic section 323, which itself extends proximally from the distal end at which projections 502 extend) extending an axial distance from the distal end, wherein the reinforced section extends between a wall thickness defined from the exterior edge to the interior edge of the body (Rajendran’s reinforced section, which extends both longitudinally and radially, includes the reinforcing elements noted above, which are thus located within the catheter wall’s thickness, itself defined between the interior and exterior surfaces of the catheter); and 
	a needle (304) releasably configured within the lumen of the catheter (Fig. 5 shows needle 304 movable within lumen 326 and is therefore releasable), wherein the needle extends beyond the distal end of the catheter in a first position (top portion of Fig. 5) and is withdrawn into the lumen or is removed from the catheter in a second position (bottom portion of Fig. 5).
	Claim 2: (The over the needle catheter assembly of claim 1,) further comprising a hub (306, Fig. 3B), the hub being fixedly or releasably secured to the proximal end of the catheter (“The proximal portion of the catheter 302 includes a winged hub 306”; [0229]).
	Claim 3: (The over the needle catheter assembly of claim 1,) wherein the projection is attached to the body via a heat treatment, a mechanical treatment, a chemical treatment, an adhesive or combinations thereof (the term “treatment” invokes a product-by-process limitation which is met because the end product of Rajendran includes flaps 502 which are mechanically attached to the distal end of the catheter).
	Claim 5: (The over the needle catheter assembly of claim 1,) wherein the projection is configured to transition into the closed position when the needle is withdrawn into the lumen (“. . . retractable flap 502 is configured to move from an open position to a closed position . . . ;” [0239]).
	Claim 6: (The over the needle catheter assembly of claim 1,) wherein the projection is configured to close the opening in the distal end such that the distal end of the catheter is beveled, pointed, rounded, flat, or blunt when the projection is in the closed position (Fig. 5 shows a pointed distal end of the catheter when the flap 502 is closed).
	Claim 7: (The over the needle catheter assembly of claim 1,) comprising at least two apertures (Fig. 3C shows two holes 312).
	Claim 11: (The over the needle catheter assembly of claim 1,) wherein the catheter is comprised of a polymer, wherein the polymer comprises a polyester, a polyurethane, a polyamide, a polyolefin, or a combination thereof ([0242]: polymer is disclosed; Claim 149, polyester is disclosed).
	Claim 12: (The over the needle catheter assembly of claim 11,) wherein the polymer further comprises a reinforcing material in the reinforced section (314 and echogenic materials, noted above; [0234]).
	Claim 14: An over the needle catheter assembly (300; see Figs. 3A-C, 4, and 5) comprising, 
	a catheter (302, Fig. 4) having a proximal end (adjacent to hub 206, Fig. 2A) and a distal end (unlabeled, see Fig. 5), a body (302) comprising an exterior edge (exterior surface of 302) and an interior edge (interior surface that defines lumen 326) that extends from the proximal end to the distal end in an axial direction (see Fig. 3B, showing the body 302 of the catheter extending between its ends), wherein the interior edge of the body defines a lumen (326) extending from the proximal end to the distal end (Fig. 3B shows the lumen 326 extending between the catheter’s ends), the body having at least one aperture (12) and a projection (502) that extends axially from the distal end of the body when the projection is in an open position (projection 502 extends distally from the distal end of the catheter as illustrated in Fig. 5), the projection being sized and connected to the body such that the projection closes an opening in the distal end of the catheter (distal opening shown in Fig. 3C at the end of the lead line for ref. no. 326) when the projection is transitioned into a closed position (Fig. 5 shows projection 502 in both an open configuration, in the top portion of the figure, and a closed configuration, in the bottom portion of the figure);
	wherein the body of the catheter comprises a reinforced section (Fig. 4, electrical lead 314 extends proximally from the distal end at which projections 502 extend and reinforces the section 323; additionally, echogenic section 323 contains, “metallic flakes, reflective flakes derived from titanium, stainless steel, copper or other similarly inert metals or alloys”, [0234], which reinforce the echogenic section 323, which itself extends proximally from the distal end at which projections 502 extend) extending an axial distance from the distal end, wherein the reinforced section extends between a wall thickness defined from the exterior edge to the interior edge of the body (Rajendran’s reinforced section, which extends both longitudinally and radially, includes the reinforcing elements noted above, which are thus located within the catheter wall’s thickness, itself defined between the interior and exterior surfaces of the catheter); and 
	wherein the lumen has a diameter larger than a diameter of a needle (needle 304 slides within lumen 326 and therefor the lumen inner diameter is larger than the needle outer diameter), wherein the needle extends beyond the distal end of the catheter when the needle is fully inserted through the opening in the distal end of the catheter (Fig. 5, upper portion, shows the needle tip extending beyond the distal tip of the catheter), the projection being connected to the body such that the projection is in the open position when the needle is fully inserted through the opening in the distal end of the catheter and transitions into the closed position when the needle is retracted from the lumen such that the needle does not extend past the distal end of the catheter (“. . . retractable flap 502 is configured to move from an open position to a closed position . . . ;” [0239]).

Claim Rejections - 35 USC § 103
Claim 4 is again rejected under 35 U.S.C. 102(a)(1) as anticipated by Rajendran or, in the alternative, under 35 U.S.C. 103 as obvious over Rajendran in view of U.S. Patent App. Publ. No. 2016/0136398, Heilman et al. (“Heilman”).
Rajendran discloses a catheter substantially as claimed by Applicant; see above concerning Claim 1 and section 102.  Fig. 5, both portions, illustrate that each flap 502 is long enough that it has an axial length from a point of connection with the body to a distal end of the projection that is at least as long as an outer diameter of the catheter, and therefore Rajendran anticipates Claim 4.
	In the alternative, Rajendran’s illustrations may not be drawn to scale, and therefore the relative sizes of the features of its catheter(s) may not be realistically depicted and flap 502 may not be read on literally by Claim 4.
Heilman discloses a valved CSF shunt which is partially positioned in the patient’s vasculature (jugular vein) and is therefore from arts that are the same or closely analogous to those of Rajendran and Applicant’s disclosure.  With reference to Figs. 6R-6T and para. [0149], Heilman teaches that the distal end valve 209 of a catheter device 200 may be formed such that the valve flap 249 extends entirely across the distal end of the catheter, including its distal end port at 205, and thus is long enough that it has an axial length from a point of connection with the body to a distal end of the projection that is at least as long as an outer diameter of the catheter, so that it “seats and/or covers the beveled edge and the proximal opening 205 of the shunt 200 in communication with the lumen 207 stopping fluid flow out of the lumen 207.” Id. 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Rajendran’s flap so that it is long enough that it has an axial length from a point of connection with the body to a distal end of the projection that is at least as long as an outer diameter of the catheter, because Heilman teaches doing so in order to stop fluid flow out of the distal end of a catheter device.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran.
	Rajendran describes a catheter substantially as claimed by Applicant; see above concerning Claims 1 and 7, and section 102.  The embodiment relied upon under section 102 above does not, however, include that: the at least two apertures are axially spaced apart along the body of the catheter (Claim 8); the at least two apertures are radially spaced apart around the body of the catheter (Claim 9); and each aperture has a diameter from about 100 micrometers to about 1 millimeter (Claim 10).
	In an embodiment illustrated in Fig. 15A, Rajendran further teaches that the catheter may be constructed with numerous side apertures 1556 which are both axially and radially [sic: circumferentially] spaced apart, and “about 0.015 inches in diameter” (which is 0.381mm, or 381 micrometers; [0246]), in order to create an “infusion section” of the catheter ([0245])
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct the embodiment of Rajendran’s Figs. 3A-5 such that the at least two apertures are axially spaced apart along the body of the catheter, the at least two apertures are radially spaced apart around the body of the catheter, and each aperture has a diameter from about 100 micrometers to about 1 millimeter, because Rajendran’s embodiment of Fig. 15A teaches doing so in order to form an infusion section of the catheter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rajendran in view of Heilman.
	Rajendran discloses a catheter substantially as claimed by Applicant; see above concerning Claim 1 and section 102.  Rajendran does not, however, disclose that a portion of the body opposite the projection is configured to releasably or permanently attach to the projection when the projection is in the closed position.
The Examiner notes that Claim 13 recites two alternatives concerning how the “portion” is configured: to releasably attach to the projection; or, to permanently attach to the projection.  As discussed above with respect to Claim 4, Heilman teaches, with reference to Figs. 6R-6T and para. [0149], that the distal end valve 209 of a catheter device 200 may be formed such that the valve flap 249 extends entirely across the distal end of the catheter, including its distal end port at 205, so that it “seats and/or covers the beveled edge and the proximal opening 205 of the shunt 200 in communication with the lumen 207 stopping fluid flow out of the lumen 207.” Id. The pressure differential across the valve flap 249, coupled with the resiliency of the material of the valve flap, causes the outermost tip of the flap 249 to be fixed in place against the outermost tip of portion 259, and are thus releasably attached together.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Rajendran’s flap so that a portion of the body opposite the projection is configured to releasably (or permanently) attach to the projection when the projection is in the closed position, because Heilman teaches doing so in order to stop fluid flow out of the distal end of a catheter device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The newly-cited prior art relates to the reinforcement of the catheter in OTN catheter arrangements.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783